Layton, C. J.,
in charging the jury, among other things, said:
The defendant, Harry Martin, is charged in the indictment before you with unlawfully, lewdly, and lasciviously playing and toying with Frances A. Banning, a female under the age of sixteen years, in violation of Section 4708 of the Revised Code. This statute makes the act of playing or toying with a female child under the age of sixteen years in a lewd or lascivious manner a misdemeanor. It is one of the several statutes passed by the Legislature to protect the sexual morality of young females.
The words lewdly and lasciviously have somewhat the same meaning. Lewdly and lasciviously playing with a female child means, as you may suppose it to mean, playing or dallying or touching or handling the female child in an indecent and obscene manner — a manner calculated to excite the passions or to arouse lustful thoughts or impulses.
It is necessary for the State to prove to you beyond a reasonable doubt every material element of the offense— that is, the State must prove to your satisfaction beyond a reasonable doubt that the defendant in this county did on or about the date alleged in the indictment play with or toy with — which means handled or touched — the said Frances Banning, she being under sixteen years, in the manner as alleged in the indictment and as I have explained it to you.
It is not necessary for the State to prove more — that is, *344it is not necessary for the State to prove. that defendant bruised the child or caused her pain. It is only necessary that you be satisfied beyond a reasonable doubt that the defendant did handle or touch or fondle the child in a lewd and indecent manner.